Exhibit 10.19


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of September 1,
2017 (the “Effective Date”), between VerifyMe, Inc., a Nevada corporation (the
“Company”), and Keith Goldstein (the “Consultant”).


WHEREAS, in its business, the Company has acquired and developed certain trade
secrets both as defined by applicable law and the common law, including, but not
limited to, proprietary processes, sales methods and techniques, and other like
confidential business and technical information, including but not limited to,
technical information, design systems, pricing methods, pricing rates or
discounts, processes, procedures, formulas, designs of computer software, or
improvements, or any portion or phase thereof, whether patented, or not, or
unpatentable, that is of any value whatsoever to the Company, as well as
information relating to the Company’s Services (as defined), information
concerning proposed new Services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 9(a), and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Consultant by reason of his employment by the Company; and


WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Consultant, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors Customers, as defined, whether actual or prospective;
and


WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Consultant during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and


WHEREAS, the Company desires to continue to employ the Consultant and to ensure
the continued availability to the Company of the Consultant’s services, and the
Consultant is willing to accept such employment and render such services, all
upon and subject to the terms and conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Consultant agree as follows:


1.             Representations and Warranties.  The Consultant hereby represents
and warrants to the Company that he (i) is not subject to any non-solicitation
or non-competition agreement affecting his employment with the Company (other
than any prior agreement with the Company), (ii) is not subject to any
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.
 
1

--------------------------------------------------------------------------------

 
2.             Term.
 
(a)          Term.  The Company hereby retains the Consultant, and the
Consultant hereby agrees to perform consulting services with the Company for a
period of six months commencing as of the Effective Date (such period, as it may
be extended or renewed, the “Term”), unless sooner terminated in accordance with
the provisions of Section 6.
 


(b)          Continuing Effect.  Notwithstanding any termination of this
Agreement, at the end of the Term or otherwise, the provisions of Sections 6(e),
7, 8, 9, 10, 12 15, 16, 17, 18, shall remain in full force and effect and the
provisions of Section 9 shall be binding upon the legal representatives,
successors and assigns of the Consultant.
 
3.             Duties.
 
(a)          General Duties.  The Consultant shall serve as Chief Operating
Officer with duties and responsibilities that are customary for such an
executive including, but not limited to, setting up sales and sales support
operations for Company products and digital technologies; implementing,
maintaining, and utilizing telemarketing to develop sales opportunities for the
Company; performing, implementing, and supporting all required functions under
the Company’s agreement with Hewlett-Packard; providing the Company with
analysis and recommendations on future mergers and acquisitions; providing
insight and recommendations for new propriety technology and the improvement of
the Company’s existing proprietary technologies; maintaining Company materials
and assets; conducting future research and development for the Company’s
websites; and completing any and all other duties as may be delegated to the
consultant by the Company’s Chief Executive Officer (the “CEO”) and the Board of
Directors (the “Board”).  e . The Consultant shall report to the CEO. The
Consultant shall also perform services for such subsidiaries of the Company as
may be necessary. The Consultant shall use his best efforts to perform his
duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully. In determining whether or not the
Consultant has used his best efforts hereunder, the Consultant’s and the
Company’s delegation of authority and all surrounding circumstances shall be
taken into account and the best efforts of the Consultant shall not be judged
solely on the Company’s earnings or other results of the Consultant’s
performance, except as specifically provided to the contrary by this Agreement.
 
(b)          Devotion of Time.  The Consultant shall devote such time, attention
and energies to the affairs of the Company and its subsidiaries and affiliates
as are necessary to perform his duties and responsibilities pursuant to this
Agreement.
 
(c)          Adherence to Inside Information Policies.  The Consultant
acknowledges that the Company is publicly-held and, as a result, has implemented
inside information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party.  The Consultant shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.
 
2

--------------------------------------------------------------------------------

 
(d)          Location. The Consultant shall perform his duties remotely. The
Company shall provide the Consultant with Regus meeting space, as needed by the
Consultant, to conduct business on behalf of the Company.
 
4.             Compensation and Expenses.
 
(a)          Fees.  For the services of the Consultant to be rendered under this
Agreement, the Company shall pay the Consultant a monthly fee of $10,000 payable
in equal installments on the first and 16th calendar days (or the next business
day) of each month.
 
(b)          Expenses.  In addition to any compensation received pursuant to
this Section 4, the Company will reimburse or advance funds to the Consultant
for all reasonable documented travel (including travel expenses incurred by the
Consultant related to his travel to the Company’s  offices), entertainment and
miscellaneous expenses incurred in connection with the performance of his duties
under this Agreement, provided that the Consultant properly provides a written
accounting of such expenses to the Company in accordance with the Company’s
practices.  Such reimbursement or advances will be made in accordance with
policies and procedures of the Company in effect from time to time relating to
reimbursement of, or advances to, its executive officers and employees.
 
(c)          Benefits.  The Consultant shall be not be entitled to any benefits
offered to the Company’s executive officers. In lieu of benefits, the Company
shall pay him $1,2000 per month beginning January 1, 2018.
 
(d)          Option Grant.  To provide the Consultant with an appropriate
incentive,  the Company, subject to Executive Committee approval,  grants the
Consultant 2,000,000 non-plan five-year stock options exercisable at $0.04,
subject to execution of the Company’s standard Stock Option Agreement. The stock
options shall vest quarterly over a __-year period.
 
(e)          Sales Commission. The Company shall pay the Consultant a four
percent commission on any sales made by the Consultant on behalf of the Company.
Sales shall be calculated based upon the cash basis of accounting rather than
accrual. The sales commission shall be payable on the 30th day of each month
based upon payments received in the prior month.
 
5.             Termination.
 
(a)          Termination by Expiration. This Agreement shall automatically
terminate on February 28, 2017, unless extended in writing by the Company and
the Consultant.
 
3

--------------------------------------------------------------------------------

 
(b)          Death or Disability.  Except as otherwise provided in this
Agreement, this Agreement shall automatically terminate upon the death or
disability of the Consultant.  For purposes of this Section 6(b), “disability”
shall mean (i) the Consultant is unable to engage in his customary duties by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months; (ii) the Consultant is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death, or last for
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) the Consultant is determined to
be totally disabled by the Social Security Administration.  Any question as to
the existence of a disability shall be determined by the written opinion of the
Consultant’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that the Consultant’s
employment is terminated by reason of Consultant’s death or disability, the
Company shall pay the following to the Consultant or his personal
representative: (i) any accrued but unpaid consulting fees for services rendered
to the date of termination, and (ii) accrued but unpaid expenses required to be
reimbursed under this Agreement.  The Consultant (or his estate) shall receive
the payments provided herein at such times as he would have received them if
there was no death or disability.  Additionally, if this Agreement is terminated
because of disability, any benefits (except perquisites) to which the Consultant
may be entitled pursuant to Section 5(b) hereof shall continue to be paid or
provided by the Company, as the case may be, for one year, subject to the terms
of any applicable plan or insurance contract and applicable law provided that
such benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise.  In the event all or a portion of the
benefits to which the Consultant was entitled pursuant to Section 5(b) hereof
are subject to 409A of the Code, the Consultant shall not be entitled to the
benefits that are subject to Section 409A of the Code subsequent to the
“applicable 2 ½ month period” (as such term is defined under Treasury Regulation
Section 1.409A-1(b)(4)(i)(A)).
 
(c)          Termination by the Company for Cause.  The Company may terminate
the Consultant pursuant to the terms of this Agreement at any time for Cause (as
defined below) by giving the Consultant written notice of termination.  Such
termination shall become effective upon the giving of such notice.  Upon any
such termination for Cause, the Consultant shall have no right to compensation,
or reimbursement under Section 4, for any period subsequent to the effective
date of termination.  For purposes of this Agreement, “Cause” shall mean: (i)
the Consultant is convicted of, or pleads guilty or nolo contendere to, a
felony; (ii) the Consultant, in carrying out his duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in
material harm to the Company; (iii) the Consultant misappropriates Company funds
or otherwise defrauds the Company in a matter involving a material amount of
money or property; (iv) the Consultant breaches his fiduciary duty to the
Company resulting in material profit to him, directly or indirectly; (v) the
Consultant materially breaches any agreement with the Company and fails to cure
such breach within 10 days of receipt of notice, unless the act is incapable of
being cured; (vi) the Consultant breaches any provision of Section 6 or Section
7; (vii) the Consultant becomes subject to a preliminary or permanent injunction
issued by a United States District Court enjoining the Consultant from violating
any securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Consultant becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Consultant refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Consultant was offered
a reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Consultant abuses alcohol or drugs in a manner that interferes with the
successful performance of his duties.
 
4

--------------------------------------------------------------------------------

 
(d)          Termination by the Company without Cause. This Agreement may be
terminated: (i) by the Company without Cause pursuant to the terms of this
Agreement by giving the Consultant written notice of termination.
 
(1)          In the event this Agreement is terminated by the Company without
Cause, the Consultant shall be entitled to the following:
 
(A)          any accrued but unpaid consulting fees for services rendered to the
date of termination;
 
(B)          any accrued but unpaid expenses required to be reimbursed under
this Agreement;
 
 
(e)          Termination by the Consultant without Cause. This Agreement may be
terminated: (i) by the Consultant without Cause pursuant to the terms of this
Agreement by giving the Company written notice of termination.
 
(1)          In the event this Agreement is terminated by the Consultant without
Cause, the Consultant shall be entitled to the following:
 
(A)          any accrued but unpaid consulting fees for services rendered to the
date of termination;
 
(B)          any accrued but unpaid expenses required to be reimbursed under
this Agreement;
 
 
6.             Non-Competition Agreement.
 
(a)          Competition with the Company. Until termination of this Agreement
and for a period of one year commencing on the date of termination, the
Consultant (individually or in association with, or as a shareholder, director,
officer, consultant, employee, partner, joint venture, member, or otherwise, of
or through any person, firm, corporation, partnership, association or other
entity) shall not, directly or indirectly, compete with the Company (which for
the purpose of this Agreement also includes any of its subsidiaries or
affiliates) by acting as an officer (or comparable position) of, owning an
interest in, or providing services to any entity within any metropolitan area in
the United States or other country in which the Company was actually engaged in
business as of the time of termination of this Agreement or where the Company
reasonably expected to engage in business within three months of the date of
termination of this Agreement.  For purposes of this Agreement, the term
“compete with the Company” shall refer to any business activity in which the
Company was engaged as of the termination of this Agreement or reasonably
expected to engage in within three months of termination of this Agreement;
provided, however, the foregoing shall not prevent the Consultant from (i)
accepting employment or acting as a consultant to an enterprise engaged in two
or more lines of business, one of which is the same or similar to the Company’s
business (the “Prohibited Business”) if the Consultant’s services are totally
unrelated to the Prohibited Business, (ii) competing in a country where as of
the time of the alleged violation the Company has ceased engaging in business,
or (iii) competing in a line of business which as of the time of the alleged
violation the Company has either ceased engaging in or publicly announced or
disclosed that it intends to cease engaging in; provided, further, the foregoing
shall not prohibit the Consultant from owning up to five percent of the
securities of any publicly-traded enterprise provided as long as the Consultant
is not a director, officer, consultant, employee, partner, joint venture,
manager, or member of, or to such enterprise, or otherwise compensated for
services rendered thereby.
 
5

--------------------------------------------------------------------------------

 
(b)          Solicitation of Customers. During the periods in which the
provisions of Section 6(a) shall be in effect, the Consultant, directly or
indirectly, will not seek nor accept Prohibited Business from any Customer (as
defined below) on behalf of any enterprise or business other than the Company,
refer Prohibited Business from any Customer to any enterprise or business other
than the Company or receive commissions based on sales or otherwise relating to
the Prohibited Business from any Customer, or any enterprise or business other
than the Company.  For purposes of this Agreement, the term “Customer” means any
person, firm, corporation, partnership, limited liability company, association
or other entity to which the Company or any of its affiliates sold or provided
goods or services during the 24-month period prior to the time at which any
determination is required to be made as to whether any such person, firm,
corporation, partnership, limited liability company, association or other entity
is a Customer, or who or which was approached by or who or which has approached
an employee of the Company for the purpose of soliciting business from the
Company or the third party, as the case may be.  Provided, however, the goods or
services must be competitive in some respect to the Company’s business during
such time.
 
(c)          Solicitation of Employees.  During the period in which the
provisions of Section 6(a) and (b) shall be in effect, the Consultant agrees
that he shall not, directly or indirectly, request, recommend or advise any
employee of the Company to terminate his or her employment with the Company, for
the purposes of providing services for a Prohibited Business, or solicit for
employment or recommend to any third party the solicitation for employment of
any individual who was employed by the Company or any of its subsidiaries and
affiliates at any time during the one year period preceding the Consultant’s
termination of employment.
 
(d)          Non-disparagement.  The Consultant agrees that, after the
termination of this Agreement, he will refrain from making, in writing or
orally, any unfavorable comments about the Company, its operations, policies, or
procedures that would be likely to injure the Company’s reputation or business
prospects; provided, however, that nothing herein shall preclude the Consultant
from responding truthfully to a lawful subpoena or other compulsory legal
process or from providing truthful information otherwise required by law.
 
(e)          No Payment.  The Consultant acknowledges and agrees that no
separate or additional payment will be required to be made to him in
consideration of his undertakings in this Section 8, and confirms he has
received adequate consideration for such undertakings.
 
(f)          References.  References to the Company in this Section 6 shall
include the Company’s subsidiaries and affiliates.
 
6

--------------------------------------------------------------------------------

 
7.             Non-Disclosure of Confidential Information.
 
(a)          Confidential Information.  For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, trade secrets under
any applicable statute or the common law, patents, patent applications,
processes, policies, procedures, techniques, designs, drawings, know-how,
show-how, technical information, specifications, computer software and source
code, information and data relating to the development, research, testing,
costs, marketing, and uses of the Services (as defined herein), the Company’s
budgets and strategic plans, and the identity and special needs of Customers
vendors, subjects and databases, data, and all technology relating to the
Company’s businesses, systems, methods of operation, and Customer lists and
information, solicitation leads, marketing and advertising materials, methods
and manuals and forms, all of which pertain to the activities or operations of
the Company, the names, home addresses and all telephone numbers and e-mail
addresses of the Company’s directors, employees, officers, executives, former
executives, and Customer contacts.  Confidential Information also includes,
without limitation, Confidential Information received from the Company’s
subsidiaries and affiliates.  For purposes of this Agreement, the following will
not constitute Confidential Information (i) information which is or subsequently
becomes generally available to the public through no act or fault of the
Consultant, (ii) information set forth in the written records of the Consultant
prior to disclosure to the Consultant by or on behalf of the Company which
information is given to the Company in writing as of or prior to the date of
this Agreement, and (iii) information which is lawfully obtained by the
Consultant in writing from a third party (excluding any affiliates of the
Consultant) who lawfully acquired the confidential information and who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Consultant or the Company or its subsidiaries or affiliates and who has
not breached any duty of confidentiality. As used herein, the term “Services”
shall include all services offered for sale and marketed by the Company during
the Term.
 
(b)          Legitimate Business Interests.  The Consultant recognizes that the
Company has legitimate business interests to protect and as a consequence, the
Consultant agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests.  These legitimate business
interests include, but are not limited to (i) trade secrets; (ii) valuable
confidential business, technical, and/or professional information that otherwise
may not qualify as trade secrets, including, but not limited to, all
Confidential Information; (iii) substantial, significant, or key relationships
with specific prospective or existing Customers, vendors or suppliers; (iv)
Customer  goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Services, methods, operations and
procedures.  Notwithstanding the foregoing, nothing in this Section 97b) shall
be construed to impose restrictions greater than those imposed by other
provisions of this Agreement.
 
7

--------------------------------------------------------------------------------

 
(c)          Confidentiality.  During the Term of this Agreement and following
termination of this Agreement, for any reason, the Confidential Information
shall be held by the Consultant in the strictest confidence and shall not,
without the prior express written consent of the Company, be disclosed to any
person other than in connection with the Consultant’s services for the Company. 
The Consultant further acknowledges that such Confidential Information as is
acquired and used by the Company or its subsidiaries or affiliates is a special,
valuable and unique asset.  The Consultant shall exercise all due and diligent
precautions to protect the integrity of the Company’s Confidential Information
and to keep it confidential whether it is in written form, on electronic media,
oral, or otherwise.  The Consultant shall not copy any Confidential Information
except to the extent necessary to the performance of his services nor remove any
Confidential Information or copies thereof from the Company’s premises except to
the extent necessary.  All records, files, materials and other Confidential
Information obtained by the Consultant in the course of his services as a
consultant to the Company are confidential and proprietary and shall remain the
exclusive property of the Company.  The Consultant shall not, except in
connection with and as required by his performance of his duties under this
Agreement, for any reason use for his own benefit or the benefit of any person
or entity other than the Company or disclose any such Confidential Information
to any person, firm, corporation, association or other entity for any reason or
purpose whatsoever without the prior express written consent of an executive
officer of the Company (excluding the Consultant).
 
(d)          References.  References to the Company in this Section 7 shall
include the Company’s subsidiaries and affiliates.
 
(e)          Whistleblowing.  Nothing contained in this Agreement shall be
construed to prevent the Consultant from reporting any act or failure to act to
the Securities and Exchange Commission or other governmental body or prevent the
Consultant from obtaining a fee as a “whistleblower” under Rule 21F-17(a) under
the Securities Exchange Act of 1934 or other rules or regulations implemented
under the Dodd-Frank Wall Street Reform Act and Consumer Protection Act.
 
8.             Equitable Relief.
 
(a)          The Company and the Consultant recognize that the services to be
rendered under this Agreement by the Consultant are special, unique and of
extraordinary character, and that in the event of the breach by the Consultant
of the terms and conditions of this Agreement or if the Consultant, without the
prior express consent of the Board, shall terminate this Agreement for any
reason and/or take any action in violation of Section 6 and/or Section 7, the
Company shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 8(b) below, to enjoin the
Consultant from breaching the provisions of Section 6 and/or Section 7.
 
(b)          Any action arising from or under this Agreement must be commenced
only in the appropriate state court located in New York County, NY or federal
court in New York County, NY.  The Consultant and the Company irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts.  The Consultant and the Company irrevocably waive any objection that
they now have or hereafter may have to the laying of venue of any suit, action
or proceeding brought in any such court and further irrevocably waive any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Final judgment against the Consultant or the
Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Consultant or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.
 
8

--------------------------------------------------------------------------------

 
9.             Conflicts of Interest.  While acting as consultant to the
Company, the Consultant shall not, unless approved by the Board, directly or
indirectly:
 
(a)          participate as an individual in any way in the benefits of
transactions with any of the Company’s Customers or vendors, including, without
limitation, having a financial interest in the Company’s Customers or vendors,
or making loans to, or receiving loans, from, the Company’s Customers or 
vendors;
 
(b)          realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Consultant’s employment with the Company for the Consultant’s personal advantage
or gain; or
 
(c)          accept any offer to serve as an officer, director, partner,
consultant, manager with, provide services to or to be employed by, a person or
entity which does business with the Company.
 
10.           Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Consultant during the course of his services for the
Company (whether or not actually conceived during regular business hours) and
for a period of six months subsequent to the termination (whether by expiration
of the Term or otherwise) of such services for the Company, and (ii) related to
the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company, and the
Consultant hereby assigns any such inventions to the Company.  An invention,
idea, process, program, software, or design (including an improvement) shall be
deemed related to the business of the Company if (a) it was made with the
Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Consultant for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Consultant shall cooperate with the
Company and its attorneys in the preparation of patent and copyright
applications for such developments and, upon request, shall promptly assign all
such inventions, ideas, processes, and designs to the Company.  The decision to
file for patent or copyright protection or to maintain such development as a
trade secret, or otherwise, shall be in the sole discretion of the Company, and
the Consultant shall be bound by such decision. The Consultant hereby
irrevocably assigns to the Company, for no additional consideration, the
Consultant’s entire right, title and interest in and to all work product and
intellectual property rights, including the right to sue, counterclaim and
recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company's rights, title or interest in any work product or intellectual property
rights so as to be less in any respect than the Company would have had in the
absence of this Agreement.  If applicable, the Consultant shall provide as a
schedule to this Agreement, a complete list of all inventions, ideas, processes,
and designs, if any, patented or unpatented, copyrighted or otherwise, or
non-copyrighted, including a brief description, which he made or conceived prior
to his employment with the Company and which therefore are excluded from the
scope of this Agreement. References to the Company in this Section 10 shall
include the Company, its subsidiaries and affiliates.
 
9

--------------------------------------------------------------------------------

 
11.           Assignability.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company, provided that such successor or assign shall acquire
all or substantially all of the securities or assets and business of the
Company.  The Consultant’s obligations hereunder may not be assigned or
alienated and any attempt to do so by the Consultant will be void.
 
12.           Severability.
 
(a)          The Consultant expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date hereof. 
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Consultant and the Company that this Agreement shall be construed by the court
in such a manner as to impose only those restrictions on the Consultant’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement.  If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.
 
(b)          If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included.
 
10

--------------------------------------------------------------------------------

 
13.          Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or next business day delivery to the addresses
detailed below (or to such other address, as either of them, by notice to the
other may designate from time to time), or by e-mail delivery (in which event a
copy shall immediately be sent by FedEx or similar receipted delivery), as
follows:
 
To the Company:                 Patrick White
Chief Executive Officer
VerifyMe, Inc.
409 Boot Road,
Downingtown, PA 19335
Email: patrick@verifyme.com


With a copy to:                    Nason, Yeager, Gerson White & Lioce, P.A.
3001 PGA Blvd., Suite 305
Palm Beach Gardens, Florida 33410
Attention: Michael D. Harris, Esq.
Email: mharris@nasonyeager.com


To the Consultant:              Keith Goldstein
_________________________,
_________________________
Email:


14.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.
 
15.          Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).
 
16.          Governing Law.  This Agreement shall be governed or interpreted
according to the internal laws of the State of New York without regard to choice
of law considerations and all claims relating to or arising out of this
Agreement, or the breach thereof, whether sounding in contract, tort, or
otherwise, shall also be governed by the laws of the State of New York without
regard to choice of law considerations.
 
17.          Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.
 
18.          Section and Paragraph Headings.  The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
 
[Signature Page To Follow]
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date and year first above written.



   
VerifyMe, Inc.
 
 
     
 
 
By:______________________________
         Patrick White
         Chief Executive Officer
 
 
       






   
Consultant:
     
 
 
 
______________________________
     Keith Goldstein
     

 


12

--------------------------------------------------------------------------------

 
FIRST AMENDMENT
 
TO
 
CONSULTING AGREEMENT
 


 
THIS FIRST AMENDMENT (“Amendment”), by and between VerifyMe, Inc. (the
“Company”) and POC Advisory Group, LLC (the “Consultant”), is effective as of
March 1, 2018 (the “Effective Date”).
 
WHEREAS, the Company and  the Consultant are parties to that certain Consulting
Agreement dated as of September 1, 2017 (the “Consulting Agreement”);
 
WHEREAS, the Initial Term of the Consulting Agreement expired on March 1, 2018;
and
 
WHEREAS, the Company and the Consultant desire to amend the Consulting Agreement
to extend the Term, and make additional revisions in accordance with the terms
set forth herein.
 
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and of the mutual benefits to be gained by the performance thereof, and for
other good and valuable consideration, the respective receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto agree as follows:
 
 
1.          Section 2 of the Consulting Agreement is deleted in its entirety and
replaced with the following:
 
 
“Term.
 
 

(a)
Initial Term. The Company hereby retains the Consultant, and the Consultant
hereby agrees to perform consulting services for the Company for a period
commencing as of September 1, 2017 and expiring on March 1, 2018 (the “Initial
Term”).



 

(b)
Renewal Terms. In addition to the Initial Term, the Company and the Consultant
may agree in writing to extend this Agreement for one or more additional terms
(each, a “Renewal Term”, and together with the Initial Term, the “Term”)
beginning on the last day of the Initial Term or the current Renewal Term, as
the case may be. The parties hereby agree that the first Renewal Term shall be
for a period beginning on March 1, 2018 and expiring on February 28, 2019 (the
“First Renewal Term”) unless sooner terminated in accordance with the provisions
hereof.”

 
13

--------------------------------------------------------------------------------

 
2.          Section 4(a) of the Consulting Agreement is deleted in its entirety
and replaced with the following:


 
“Fees. During the Initial Term, for the services of the Consultant to be
rendered under this Agreement, the Company shall pay the Consultant a monthly
fee of $10,000 payable on the first calendar day of each month. During the First
Renewal Term, for the services of the Consultant to be rendered under this
Agreement, the Company shall pay the Consultant a monthly fee of $12,500 payable
on the first calendar day of each month”


 
3.          Section 4(d) of the Consulting Agreement is deleted in its entirety
and replaced with the following:


 
“Option Grant. As of September 1, 2017, the parties acknowledge and agree that
the Company granted the Consultant 2,000,000 non-plan five-year stock options
exercisable at $0.04, which stock options vested at the rate of 333,333 shares
per month, and were subject to execution of the Company's standard Stock Option
Agreement (which were to provide for cashless exercise).  During the First
Renewal Term, to provide the Consultant with an appropriate incentive, the
Company hereby grants to the Consultant subject to and in accordance with the
Company’s 2017 Equity Incentive Plan, 1,000,000 five-year stock options
exercisable at $0.2102.  The stock options shall vest as follows: (i) 500,000
shall vest upon execution of the First Amendment by both parties hereto; and
(ii) 500,000 shall vest on February 28, 2019, subject to Consultant providing
its consulting services to the Company through and including February 28, 2019
without breach of the terms and conditions of the Agreement, and with both
subparts (i) and (ii) herein being subject to execution of the Company’s
standard Stock Option Agreement (which shall provide for cashless exercise). 
Provided, however, that in the event the Agreement is terminated by the Company,
without Cause, the remaining 500,000 stock options provided for herein shall
immediately vest in favor of Consultant as of such termination date.”


 
4.          Section 4(e) of the Consulting Agreement is hereby amended as
follows:


 
The parties agree that as of the Effective Date of this Amendment, Consultant
shall no longer be entitled to payment from the Company of any Sales
Commission(s) as provided for in Section 4(e) of the Consulting Agreement.
 
14

--------------------------------------------------------------------------------

 
5.          Section 5(a) of the Consulting Agreement is deleted in its entirety
and replaced with the following:
 
 
“Termination by Expiration.  This Agreement shall automatically terminate on
February 28, 2019, unless extended in writing by the Company and the
Consultant.”
 
6.          Section 5(c) of the Consulting Agreement is deleted in its entirety
and replaced with the following:
 
 
“Termination by the Company for Cause. The Company may terminate the Consultant
pursuant to the terms of this Agreement at any time for Cause (as defined below)
by giving the Consultant written notice of termination. Such termination shall
become effective upon the giving of such notice. Upon any such termination for
Cause, the Consultant shall have no right to compensation, or reimbursement
under Section 4, for any period subsequent to the effective date of termination.
For purposes of this Agreement, "Cause" shall mean the Consultant or any of its
designees, including but not limited to Keith Goldstein: (i) are convicted of,
or plead guilty or nolo contendere to, a felony; or (ii) in carrying out their
duties hereunder, have acted with gross negligence or intentional misconduct
resulting, in any case, in material harm to the Company;”
 
 
7.          Except as set forth in this Amendment, the parties hereby ratify,
confirm and approve all of the provisions of the Consulting Agreement and agree
to be bound by the terms thereof as fully set forth therein.
 


 
[remainder of page intentionally left blank]
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment shall be effective as of the Effective Date.
 


 


 
 

 
COMPANY:
 
 
VerifyMe Inc.
 
 
 
By:________________________________
 
Name: Patrick White
 
Title:  CEO
 
Date:  03/13/18
 
 
 
CONSULTANT:
 
 
POC Advisory Group, LLC
 
 
 
By:________________________________
 
Name: Keith Goldstein
 
Title: Managing Member
 
Date: 03/13/18
   




16

--------------------------------------------------------------------------------